Title: To George Washington from Major General Philip Schuyler, 30 January 1777
From: Schuyler, Philip
To: Washington, George



Dear Sir
Albany Jany 30th 1777

Your Excellency’s Favor of the 18th Instant I had the Honor to receive on the 28th—I cannot plead that Business, altho’ I am closely engaged, has been the only Motive that I have not laterly done myself the pleasure to write to you—I well know that every Moment of your Time must necessarily be engrossed in those Affairs, which from your immediate Situation must claim the earliest Attention. I therefore contented myself with writing to Mr Harrison, but I fear either his or mine have miscarried as I have not been favored with an Answer to mine of the 3d & 21st Ultimo—I hope your Excellency has received mine of the 15th & 25th each enclosing one to Congress.
Your Success in the Jerseys have greatly inspirited the people in this Quarter and the Situation to which you have driven the Enemy affords us the pleasing Hope that we shall soon hear that you have reaped fresh Lawrels.
Your Excellency will have seen by my two last Letters how very destitute of Troops this Department was left—Since that most of the pennsylvania

Corps have come away, and as the Term of Inlistment of Dayton’s and Burrel’s Corps expire on the 14th of next Month and that they are determined to leave the Garrison immediately after, there will be less than seven hundred Massachusetts Militia only left, nor have I any prospect of getting a Reinforcement before that Time—None of the Eastern States, (except Connecticut) have even so much as given an Answer to my repeated Applications on the Subject—part of the few that are recruited in this part of this State are gone to Fort George, Fort Edward, Cheshire’s and Skenesborough; the others to the Number of about one hundred and fifty remain in this place without Cloathing and not a single Blanket—My first Application both to Congress and to the Eastern States was made in November—Your Excellency will percieve that in this Situation I cannot spare a Man on whom I can prevail to remain.
I have not the least Doubt should General Carlton leave unmolested this Winter which I really do not believe he will, that he will push very early in the Spring and he may come in the latter End of April before that Time therefore the Army ought to be at Tyonderoga—I do not think it should consist of less than ten thousand Men, besides one thousand for the several posts on the Communication, and as many for Fort Schuyler and the other posts on the Mohawks River—with these, I think, we shall have Nothing to fear, provided we are sufficiently supplied with Cannon ammunition & provision—I could wish if it is possible to see the Army in this Quarter composed of Troops from as many different States as possible—The Southern people who have a greater Spirit of Discipline and Subordination will by Degrees influence the Eastern people who without such a Mixture will never acquire it.
Very few of the disbanded Troops left their Arms, but in the Course of the Campaign every one that brought bad Arms has exchanged them so that what remains is mere Thrash mostly unfit for any Service—Inclose a Return of them.
I wish Major Lamb to be sent up here—We have only one Artillery Officer now in the Department—Those left at Tyonderoga last Fall have deserted from thence.
Capt: Gordon the Bearer of this has Major Edmenston in Charge. I am Dr Sir with every friendly and affectionate Wish Your Excellency’s most obedient humble Servant

Ph: Schuyler

